DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/17/2022 has been entered. Applicant’s amendments to the Abstract and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/15/2022. 
Claim 4 has been cancelled.
Claims 1-3 and 5-10 are currently pending and considered below.

Priority
This application is a 371 filing of International Application PCT/CN2019/096818, filed on 07/19/2019, and claims priority to foreign application CN201810804464.6, filed in China on 07/20/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 4, “radially within of the ring” should read --radially within the ring--
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations have been interpreted under 35 U.S.C. 112(f):
Claim 6, line 3, “connecting means” has been interpreted to cover the corresponding structure of “connecting strips connected to the lugs and an attachment adapted to the body part” as disclosed in the second paragraph of page 3 of the specification
Claim 9, line 3, “adjusting and locking means” has been interpreted to cover the corresponding structure of “nut-bolt locking means” as disclosed in lines 8-9 of the last full paragraph on page 5 of the specification. It is noted that nut-bolt locking means appears to describe generic nut and bolt connections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (WIPO Publication WO 94/12242, cited by Applicant in the IDS filed 01/20/2021) and further in view of Boesch (US Patent No. 7,828,703).
Regarding independent claim 1, Chung discloses a health hoop (ring assembly 10; Fig. 1) comprising a ring (ring members 11, 12), a weight device (weight body 21), and a guide device (rotation means 40) with an end being attached to the weight device (via string 31) and the other end being received within the ring (see Figs. 1, 2, 6-7, rotation means 40 received within grooves 13 with openings 15 in ring members 11, 12), wherein the ring (11, 12) virtually remains stationary when the health hoop is used (insomuch as Applicant has shown a heath hoop that virtually remains stationary when used, Chung shows the same by disclosing an elastic tightening means 70 that is adjustable to a waist size of a user, see Fig. 6 and page 9 line 23 - page 10 line 12; page 3 lines 8-9, “only the inertia member is rotated without the ring assembly being slipped down”), and the weight device (21) rotates about the ring while being guided by the guide device (via rotation means 40; page 6 lines 10-12, “The rotation means 40 is rotatably connected to the ring assembly 10 through a roller mounting member 41 which has string anchoring portion 43 for catching the string 31”), wherein the weight device is attached to the guide device via a strap (31).

    PNG
    media_image1.png
    670
    414
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    609
    409
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    341
    428
    media_image3.png
    Greyscale

	Chung does not teach wherein the strap (31) is configured to enable one to adjust the strap to a desired length prior to using the health hoop, and wherein the weight device is in the form of a bag configured to enable one to increase or decrease contents of a material in the bag to increase or decrease the weight of the weight device to a desired weight.
	Boesch teaches an exercise device configured such that a user similarly moves a weight device (50) into an orbital motion (Fig. 11), wherein the weight device (50) is rotatably connected to a handle (20, via rotational attachment 30) by a strap (40) that is configured to enable one to adjust the strap to a desired length prior to using the exercise device (see Fig. 9; Col. 17 lines 13-17, “In an alternate embodiment, the strap is outfitted with length adjustment devices much like the strap adjustment devices employed on backpacks and belts (a buckle mechanism 46 is shown as an example in FIG. 9). In a preferred embodiment, the strap is of an adjustable length”), and wherein the weight device (50) is in the form of a bag (external bag member 50) configured to enable one to increase or decrease contents of a material in the bag to increase or decrease the weight of the weight device to a desired weight (see Fig. 5A; Col. 6 lines 3-8, “internal bag member 60 (not shown) contained within the interior of external bag member 50 for holding a desired amount of water (not shown). Referring also to FIG. 11, a user 12 places a desired amount of water in the internal bag member 60 within the external bag member 50”).

    PNG
    media_image4.png
    492
    501
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    490
    708
    media_image5.png
    Greyscale

	As both Chung and Boesch disclose a weight device to be placed in orbital motion, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the strap and weight device of Chung with the adjustable length strap and weight device in the form of a selectively fillable bag of Boesch for the purpose of allowing each individual user to selectively adjust the length of the strap and the weight of the weight device as desired to satisfy each user’s training needs. 
Regarding claim 2, Chung as modified further teaches wherein the ring (11, 12) is provided along an entire perimeter thereof with a continuous C-shaped slot (formed by grooves 13 with openings 15) which is opened radially outward to receive the guide device (rotation means 40 received within grooves 13 and extends outwardly from openings 15, see Fig. 7, and 12-13).
Regarding claim 3, Chung as modified further teaches wherein the guide device (rotation means 40) comprises a U-shaped bracket (roller mounting member 41 with U-shaped perimeter edge, see Fig. 12) and two rollers (42) connected to ends of two legs of the U-shaped bracket (via pins 44; each roller 42 is connected to an end of each leg of the U-shaped perimeter edge of the roller mounting member 41), wherein the rollers (42) are received for rolling in the slot (13, 15) of the ring (see Figs. 12-13; page 7, lines 9-11, “In Fig. 7, upper and lower pair of rollers 42 are symmetrically, rotatably mounted on the roller mounting member 41 by pins 44 and are in contact with the inner wall face of the circumferential grooves”), and the strap with an adjustable length (adjustable strap 40 of Boesch, see rejection to claim 1 above) is connected to a base of the U-shaped bracket (via anchoring portion 43, see Chung Fig. 12).
Regarding claim 5, in a first interpretation of Chung, Chung as modified further teaches wherein the ring is provided with one or two ergonomic handles (elastic band 71) for a user to grip (in the broadest reasonable interpretation and insomuch as Applicant has shown one or two ergonomic handles, the Office takes the position that the elastic band 71 of Chung can be interpreted as an ergonomic handle as a user is capable of gripping the elastic band while wearing the health hoop or to carry the health hoop as desired), wherein each handle is attached at opposite ends to opposed portions of the ring (via male and female components 53, 54 provided at ends of opposite ring members 11, 12), and wherein each handle extends radially within of the ring between the opposed portions of the ring (see Fig. 6).
Regarding claim 6, in a second interpretation of Chung, Chung as modified further teaches the ring (11, 12) is provided with radially inward extending lugs (catches 72), wherein the lugs are configured to be connected to a body part to be exercised via connecting means (elastic band 71 with fastening means 50; see Fig. 11, page 10 lines 4-12; where the elastic band 71 with fastening means 50 of Chung is an equivalent structure to that of the connecting means as defined by Applicant as it performs the analogous function of securing a body part to be exercised to the lugs/catches 72).
Regarding claim 8¸ Chung as modified further teaches the ring is made of metal, carbon fibers, or plastics (page 4, lines 13-14, “The hollow ring members 11, 12 are composed of a plastic material”).
Regarding claim 9, Chung as modified further teaches the ring is integrally formed or is designed to be detachable and to enable a size adjustment and a position locking by adjusting and locking means (the ring of Chung is formed by two ring members 11, 12 fastened together by hooks 51 and hook-receiving members 52, see Fig. 2, where the hooks 51 and hook-receiving members 52 are an equivalent structure to that of the adjusting and locking means as disclosed by Applicant in that they perform the analogous function of fastening the ring member to enable size adjustment and a position locking, where the ring is size adjustable in that the ring members 11, 12 can be detached from one another for storage and transport).
Regarding claim 10, Chung as modified further teaches the weight device (50 of Boesch, see rejection to claim 1 above) is configured to rotate about the ring manually by a person or automatically by electric power (weight body 21 of Chung modified by Boesch to be external bag member 50 is rotatable around ring members 11, 12, manually by a user rotating his/her hips; Chung page 3 lines 2-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (WIPO Publication WO 94/12242, cited by Applicant in the IDS filed 01/20/2021) in view of Boesch (US Patent No. 7,828,703), and further in view of Hao et al. (Foreign Publication CN107854802A, cited by Applicant in the IDS filed on 01/20/2021 and for which an English translation was provided by the Office with the PTO-892 mailed on 04/15/2022).
Chung as modified by Boesch teaches the invention as substantially claimed, see above.
Regarding claim 7, Chung teaches an elastic band (71) coupled to the lugs (72) to be positioned over a user’s waist (page 10, lines 7-12, “Fig. 11 shows the elastic tightening means 70 not being worn by users. In this state, the area constituted by the elastic band 71 is smaller than a possible minimum size of the waist of the users. However, when worn by the users, as shown by the phantom lines in Fig. 11, the elastic band 71 tightens the waist of the users”), but does not necessarily teach connecting strips connected to the lugs and an attachment adapted to the body part.
Yao et al. teaches an analogous health hoop (Fig. 1, hoop 1) comprising radially inward extending lugs (snap rings 103), connecting strips (elastic bands 31) connected to the lugs via hooks (3), and an attachment (waistband 2) adapted to be positioned over a user’s waist, where the attachment (2) is connected to the connecting strips (31) by movable rings (22).

    PNG
    media_image6.png
    507
    338
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic band (71) and lugs (72) of Chung to further include connecting strips connected to the lugs by hooks and to the elastic band by movable rings, as is similarly taught by Yao et al., for the purpose of preventing excessive friction on the elastic band of Chung by providing a movable attachment of the elastic band to the lugs, and to achieve the similar result of providing an adequate secure connection of the user to the health hoop.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784